DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. “15/433,578”, filed on “02-26-2016”.

Status of Claims
Claims 17-28 are pending.  Claims 1-16 have been canceled.  Claims 17-28 are new. 

Claim Objections
Claim 18 is objected to because of the following informalities:	

Claim 18 recites “specifies that the issued command” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “specifies that a issued command”. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 17, 18 of instant application: 17/026,485
Claim 1 of U.S. Patent No. 10,804,725
17. (New) A control device used in a power receiving device that contactlessly receives power from a power transmitting device, 
the control device comprising: 
a control portion that controls a power supply portion that supplies power to a load based on received power, 

the received power being received by a power receiving portion in the power receiving device from the power transmitting device, 

wherein, in a case where the power receiving portion, 
after receiving a first signal 
having a first frequency and 
a first duty 
from the power transmitting device, 
has received a second signal from the power transmitting device, 
the second signal 
having 
a second frequency that is different from the first frequency 
or having 
a second duty that is different from the first duty, 
the control portion specifies an issued communication data issued by the power transmitting device based on 
a length of a reception period during which the power receiving portion has received the second signal.  
18. (New) The control device according to claim 17, wherein the control portion, in a case of having judged that the length of the reception period is a first length, specifies that the issued command is a first communication data, and in a case of having judged that the length of the reception period is a second length that is different from the first length, specifies that the issued communication data is a second communication data that is different from the first communication data.  

A control device used in a power receiving device that receives a received power in a non-contact manner from a power transmitting device, 
the control device comprising: 
a processor that controls a power supply that supplies power to a load based on the received power, 
the received power being received by a power receiver in the power receiving device from the power transmitting device, 
the processor being programmed to: 
determine whether the power receiver has received a first signal having a first frequency and a first duty from the power transmitting device; 
determine whether the power receiver has received a second signal from the power transmitting device, 
the second signal having a second frequency that is different from the first frequency or having a second duty that is different from the first duty; 
in a case of having determined that the power receiver has received the second signal after receiving the first signal: 
determine a length of a reception period during which the power receiver has received the second signal; and 
specify an issued command issued by the power transmitting device based on the length of the reception period by: 
in a case of having determined that the length of the reception period is a first length, specifying that the issued command is a first command; and 
in a case of having determined that the length of the reception period is a second length that is different from the first length, specifying that the issued command is a second command that is different from the first command.  




Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.



Claim 19 of instant application: 17/026,485
Claim 4 of U.S. Patent No. 10,804,725
19. (New) The control device according to claim 17, wherein the second frequency is a frequency that is higher than the first frequency.  

4. (Currently Amended) The control device according to claim 1, wherein the second frequency is higher than the first frequency. 





20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 20 of instant application: 17/026,485
Claim 5 of U.S. Patent No. 10,804,725
20. (New) The control device according to claim 17, wherein the control portion measures a frequency in a given period before the reception period as a reference frequency, and measures the length of the reception period based on the reference frequency.  

5. (Currently Amended) The control device according to claim 1, wherein the processor is programmed to: measure a frequency in a given period before the reception period to identify the first frequency; identify reception of the second signal based on a divergence from the first frequency; and measure the length of the reception period based on the identification of the reception of the second signal.  





Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.

Claim 21 of instant application: 17/026,485
Claim 8 of U.S. Patent No. 10,804,725
21. (New) The control device according to claim 17, further comprising an oscillator circuit that generates an oscillation signal, wherein the control portion measures the length of the reception period based on the oscillation signal generated by the oscillator circuit.  

an oscillator circuit that generates an oscillation signal, wherein the processor is programmed to: measure the length of the reception period based on the identification of the first signal and the second signal.  






Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 22 of instant application: 17/026,485
Claim 11 of U.S. Patent No. 10,804,725
22. (New) A control device included in a power transmitting device that contactlessly transmits power to a power receiving device, the control device comprising: a control portion that controls a power transmission portion in the power transmitting device that transmits power to the power receiving device, wherein the control portion, after causing the power transmission portion to transmit a signal having a first frequency and a first duty to the power receiving device during a period having a first length, cause the power transmission portion to transmit a signal having a second frequency that is different from the first frequency, or a signal having a second duty that is different from the first duty, during a period having a second length that is different from the first length.  

A control device included in a power transmitting device that transmits power in a non-contact manner to a power receiving device, the control device comprising: 
a processor that controls a power transmitter in the power transmitting device,
the power transmitter transmitting power to the power receiving device, the processor being programmed to, after causing the power transmitter to transmit a signal having a first frequency and a first duty to the power receiving device: in a case of issuing a first command to the power receiving device, cause the power transmitter to transmit a signal having a second frequency that is different from the first frequency, or a signal having a second duty that is different from the first duty, during a period having a first length; and in a case of issuing a second command that is different from the first command to the power receiving device, cause the power transmitter to transmit the signal having the second frequency or the signal having the second duty, during a period having a second length that is different from the first length.  



Claim 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 24 of instant application: 17/026,485
Claim 13 of U.S. Patent No. 10,804,725
24. (New) A control device included in a power transmitting device that contactlessly transmits power to the power receiving device, the control device comprising: a control portion that controls a power transmission portion in the power transmitting device that transmits power to the power receiving device, wherein the control portion, after causing the power transmission portion to be driven at a first frequency and a first duty during a period having a first length, causes the power transmission portion to be driven at a second frequency that is different from the first frequency or at a second duty that is different from the first duty, during a period having a second length that is different from the first length.  

A control device included in a power transmitting device that transmits power in a non-contact manner to a power receiving device, the control device comprising: a processor that controls a power transmitter in the power transmitting device, the power transmitter transmitting power to the power receiving device, the processor being programmed to, after causing the power transmitter to be driven at a first frequency and a first duty: in a case of issuing a first command to the power receiving device, cause the power transmitter to be driven at a second frequency that is different from the first frequency or at a second duty that is different from the first duty, during a period having a first length; and in a case of issuing a second command that is different from the first command to the power receiving device, cause the power transmitter to be driven at the second frequency or at the second duty, during a period having a second length that is different from the first length.  






27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 27 of instant application: 17/026,485
Claim 11 of U.S. Patent No. 10,804,725
27. (New) A power transmission system including a power transmitting device and a power receiving device, wherein the power transmitting device transmits a signal having a first frequency and a first duty to the power receiving device, and in a case where the power receiving device is communicated, transmits a signal having a second frequency that is different from the first frequency or a signal having a second duty that is different from the first duty during a period having a prescribed length, and the power receiving device, after receiving the signal having the first frequency and the first duty from the power transmitting device, receives the signal having the second frequency or the signal having the second duty from the power transmitting device, and communicate based on a length of a reception period of the signal having the second frequency or the signal having the second duty.  
11. (Previously Presented) A control device included in a power transmitting device that transmits power in a non-contact manner to a power receiving device, the control device comprising: a processor that controls a power transmitter in the power transmitting device,
the power transmitter transmitting power to the power receiving device, the processor being programmed to, after causing the power transmitter to transmit a signal having a first frequency and a first duty to the power receiving device: in a case of issuing a first command to the power receiving device, cause the power transmitter to transmit a signal having a second frequency that is different from the first frequency, 
or a signal having a second duty that is different from the first duty, during a period having a first length; and in a case of issuing a second command that is different from the first command to the power receiving device, cause the power transmitter to transmit the signal having the second frequency or the signal having the second duty, during a period having a second length that is different from the first length.  






Claim 28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,804,725 This is a statutory double patenting rejection.


Claim 28 of instant application: 17/026,485
Claim 1 of U.S. Patent No. 10,804,725
28. (New) A control device used in a power receiving device that contactlessly receives power from a power transmitting device, the control device comprising: a processor that controls a power supply that supplies power to a load based on received power, the received power being received by a power receiver in the power receiving device from the power transmitting device, the processor being programmed to: determine whether the power receiver has received a first signal having a first frequency and a first duty from the power transmitting device; and determine whether the power receiver has received a second signal from the power transmitting device, the second signal having a second frequency that is different from the first frequency or having a second duty that is different from the first duty.   

A control device used in a power receiving device that receives a received power in a non-contact manner from a power transmitting device, 
the control device comprising: 
a processor that controls a power supply that supplies power to a load based on the received power, 
the received power being received by a power receiver in the power receiving device from the power transmitting device, 
the processor being programmed to: 
determine whether the power receiver has received a first signal having a first frequency and a first duty from the power transmitting device; 
determine whether the power receiver has received a second signal from the power transmitting device, 
the second signal having a second frequency that is different from the first frequency or having a second duty that is different from the first duty; 
in a case of having determined that the power receiver has received the second signal after receiving the first signal: 
determine a length of a reception period during which the power receiver has received the second signal; and 
specify an issued command issued by the power transmitting device based on the length of the reception period by: 

in a case of having determined that the length of the reception period is a second length that is different from the first length, specifying that the issued command is a second command that is different from the first command.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 17, 25, 26 and 28 rejected under 35 U.S.C. 102(a)(2) as being anticipated by WALLEY US 20140091626.

Regarding claim 17, 25, 26 and 28 Walley teaches:
A control device used in a power receiving device that contactlessly receives power from a power transmitting device, 
the control device comprising: 
a control portion (Fig 9A-B # 930) that controls a power supply portion that supplies power to a load based on received power (Fig 9A-B # 930; Par 0127 “the power logic module 930 deselects the receiver module as the input to the multiplexer 933 and selects the receiver module input to the multiplexer 931 in order to provide charging power to the battery module 940”), 
the received power being received by a power receiving portion in the power receiving device (Fig 9A #910; Par 0124 “The receiver module 910 may be capable of extracting power from received signals, such as through WPT or NFC communications”) from the power transmitting device (Fig. 4A #401 and 402; Fig 9A-B # 930; Par 0127 “the power logic module 930 deselects the receiver module as the input to the multiplexer 933 and selects the receiver module input to the multiplexer 931 in order to provide charging power to the battery module 940”), 
wherein, in a case where the power receiving portion, 
after receiving a first signal (first signal first. See Par 0048 “the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils”; signals received. see Par 01010 “a receiver within the receiving device to be capable of receiving signals within the multiple frequencies that may be transmitted by the power station”)
having a first frequency and a first duty from the power transmitting device (first and second signals have different frequencies and duty cycles. see Par 0138 “The beacon can be transmitted at different frequencies, with different duty cycles, and/or using different standards.”), 
has received a second signal from the power transmitting device (second signal subsequent first signal. See Par 0048 “the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils”; signals received. see Par 01010 “a receiver within the receiving device to be capable of receiving signals within the multiple frequencies that may be transmitted by the power station”), 
the second signal having a second frequency that is different from the first frequency or having a second duty that is different from the first duty (first and second signals have different frequencies and duty cycles. see Par 0138 “The beacon can be transmitted at different frequencies, with different duty cycles, and/or using different standards.”), 
the control portion specifies an issued communication data issued by the power transmitting device (Par 0145 “The preliminary setup exchanges information between the device and the power station” Par 0060 “exchanging device parameters, capabilities and other information between the chargeable device 150 and the power station 110”) based on 
a length of a reception period during which the power receiving portion has received the second signal (initial ping signal detects the extended ping signal will establish communication Par 0041 “When the power station 110 detects a change in its load due to the load modulation caused by the receiving device, the power station 110 can then switch to an "extended" ping. The extended ping should have a duration that allows for sufficient energy transfer for the receiving device to wake up and perform setup.”).  

Regarding claim 19, Walley teaches:
wherein the second frequency is a frequency that is higher than the first frequency.  
(Fig. 7 f1-f4)

Regarding claim 22, 24, 27, Walley teaches:
A control device (Fig 2 #210) included in a power transmitting device that contactlessly transmits power to a power receiving device (Fig 4A #401 transmits power to #402), 
the control device comprising: 
a control portion that controls a power transmission portion in the power transmitting device that transmits power to the power receiving device (Par 0070 “The controller module 210 then selects one or more of the coils 345 based on the coupling coefficients and instructs the coil driving module 230 to drive the selected coils to transfer power to the chargeable device.”), 
wherein the control portion, 
after causing the power transmission portion to transmit a signal (first signal first. See Par 0048 “the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils”; signals received. see Par 01010 “a receiver within the receiving device to be capable of receiving signals within the multiple frequencies that may be transmitted by the power station”) having a first frequency and a first duty to the power receiving device (first and second signals have different frequencies and duty cycles. see Par 0138 “The beacon can be transmitted at different frequencies, with different duty cycles, and/or using different standards.”) during a period having a first length (Par 0040 “the power station 110 may transmit "short" pings” …… “The duration of the short ping can be, for example, 1 msec.”), 
cause the power transmission portion to transmit a signal (second signal subsequent first signal. See Par 0048 “the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils”; signals received. see Par 01010 “a receiver within the receiving device to be capable of receiving signals within the multiple frequencies that may be transmitted by the power station”) having a second frequency that is different from the first frequency, or a signal having a second duty that is different from the first duty (first and second signals have different frequencies and duty cycles. see Par 0138 “The beacon can be transmitted at different frequencies, with different duty cycles, and/or using different standards.”), during a period having a second length that is different from the first length (Par 0041 “the power station 110 can then switch to an "extended" ping” …... “The duration of the extended ping may be 50-100 msec”).  

Regarding claim 23, Walley teaches:
wherein the control portion changes the frequency or the duty at a given timing after the power receiving device has started load modulation (after first ping receiving device start load modulation and the power transmission device sends the second signal wherein the frequency and duty cycle changes when switched to second signal. Par 0040 “When the short ping is detected by a receiving device, the receiving device may notify the power station 110 of its presence through load modulation”  Par 0041 “When the power station 110 detects a change in its load due to the load modulation caused by the receiving device, the power station 110 can then switch to an "extended" ping.”)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over WALLEY US 20140091626 in view of Iwazumi US 20060071768.

Regarding claim 18, Walley does not explicitly teach:
wherein the control portion, in a case of having judged that the length of the reception period is a first length, specifies that the issued command is a first communication data, and in a case of having judged that the length of the reception period is a second length that is different 
Iwazumi teaches:
wherein the control portion, in a case of having judged that the length of the reception period is a first length (Fig 5A 3.2 sec), specifies that the issued command is a first communication data, and in a case of having judged that the length of the reception period is a second length (Fig 5B 6.4 sec) that is different from the first length, specifies that the issued communication data is a second communication data that is different from the first communication data (Fig 3 #22 star engine, open door, unlock keyless, door lock; Par 0016 “the command is determined based on a time length of a next one of the data signal”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley to include first length and a second length to specify commands as taught by Iwazumi for the purpose of efficiently communication and battery conservation. (Refer to Par 0003-0009)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over WALLEY US 20140091626 in view of Yoshizawa US 20090067647.

Regarding claim 20, Walley does not explicitly teach:
wherein the control portion measures a frequency in a given period before the reception period as a reference frequency, and measures the length of the reception period based on the reference frequency.  
Yoshizawa teaches:
wherein the control portion measures a frequency in a given period before the reception period as a reference frequency, and measures the length of the reception period based on the reference frequency.   (Fig 7; Par 0137 “the reference waveform's time width determination unit 103 generates a reference waveform S101 by determining the time width of the reference waveform corresponding to the reference frequency, based on a predetermined frequency”)

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley to include measures a frequency in a given period as a reference frequency and measures the length of the reception period based on the reference frequency taught by Yoshizawa for the purpose of gaining having better frequency analysis. (Refer to Par 0003-0004)
77
Regarding claim 21, Walley does not explicitly teach:
an oscillator circuit that generates an oscillation signal, wherein the control portion measures the length of the reception period based on the oscillation signal generated by the oscillator circuit.  
MATSUNAGA teaches:
an oscillator circuit that generates an oscillation signal, wherein the control portion measures the length of the reception period based on the oscillation signal generated by the oscillator circuit.  
 (Par 0073 “The pattern detecting section 405 decides analysis intervals, for example, based on the oscillatory waveform”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley to include an oscillator circuit that generates an oscillation signal taught by MATSUNAGA for the purpose of measuring length using oscillation. (Refer to Par 0073)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee US 20160323862, Lee US 20160210616 John US 9101777: second data signal with a second time duration; Park US 20160118810 contactless charging and ping signal packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859